 



Exhibit 10.28
MARATHON OIL COMPANY
DEFERRED COMPENSATION PLAN
Effective
January 1, 2006

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Article I. Definitions
    1  
Article II. Eligibility
    2  
Article III. Deferral of Compensation
    2  
Article IV. Other Contributions
    2  
Article V. Accounting
    3  
Article VI. Vesting
    3  
Article VII. Distribution of Benefits
    3  
Article VIII. Funding
    4  
Article IX. Plan Administration
    5  
Article X. Modification and Discontinuance
    7  
Article XI. General Provisions
    8  

 



--------------------------------------------------------------------------------



 



MARATHON OIL COMPANY
DEFERRED COMPENSATION PLAN
This document serves both as the plan instrument and the summary plan
description (SPD) that the Company is required to provide Plan participants. It
contains the provisions of the Marathon Oil Company Deferred Compensation Plan
(MOC-DCP) as of January 1, 2006.
Article I. Definitions

1.1   “Account” means an unfunded liability of the Employer in the name of each
Participant.   1.2   “Affiliated Company” means any company required to be
aggregated with Marathon Oil Company under IRC Section 414(b), (c), (m) or (o).
  1.3   “Beneficiary” means any person(s) designated in writing by a Participant
to receive payment under this MOC-DCP in the event of the Participant’s death.
In the event the Participant is married and has designated no other beneficiary
(or if the designated beneficiary has predeceased the Participant), Beneficiary
shall mean the Participant’s spouse. In the event the Participant is not married
at death and has designated no beneficiary (or if the designated beneficiary has
predeceased the Participant), Beneficiary shall mean the Participant’s estate.  
1.4   “Board” means the Board of Directors of the Marathon Oil Company.   1.5  
“Code” means the Internal Revenue Code of 1986, as amended.   1.6   “Company”
means Marathon Oil Company, Marathon Service Company and other related entities
that adopt the Plan with the Board’s consent.   1.7   “Compensation” means gross
pay as defined in the qualified Marathon Oil Company Thrift Plan without regard
to any IRS limitations.   1.8   “Eligible Employee” means (i) Marathon Oil
Corporation Officers in Grade 19 and above and (ii) employees who were making
contributions to the MOC-DCP on August 27, 2003, and have made contributions on
a continual basis since that date , in each instance whose Compensation is equal
to or greater than the amount that is provided in Code section 414(q)(1)(B), as
adjusted annually pursuant to the last paragraph of Code section 414(q)(1).  
1.9   “Employee” means any individual employed by the Company.   1.10  
“Employer” means Marathon Oil Company, Marathon Service Company and other
related entities that adopt the Plan with the Board’s consent.   1.11   “ERISA”
means the Employees Retirement Income Security Act of 1974 as amended.

      MOC Deferred Compensation Plan   1

 



--------------------------------------------------------------------------------



 



1.12   “Nonqualified Plan” or “MOC-DCP” means The Marathon Oil Company Deferred
Compensation Plan.   1.13   “Participant” means an Eligible Employee who elects
to participate and/or receives contributions under the MOC-DCP pursuant to
Article III or IV of this MOC-DCP.   1.14   “Plan Administrator” means Eileen M.
Campbell and any successor as designated by the Company to administer the Plan.
  1.15   “Plan Year” means the 12-consecutive month period beginning each
January 1 and ending each December 31.   1.16   “Retirement” means any
termination of employment from Marathon or an Affiliated Company upon the
earlier of attaining age 50 with ten (10) years of vesting service or attaining
age 65.   1.17   “Salary Deferral” means the total amount deferred by the
Participant from Compensation under Article III and Article IV.

Article II. Eligibility
Any Marathon Oil Corporation Officer in compensation Grade 19 and above shall be
eligible to participate in this Marathon Oil Company Deferred Compensation Plan
(MOC-DCP). Employees who were making contributions to the Plan on or after
August 27, 2003, and who are not MRO officers in compensation Grade 19 and
above, may continue participation, provided contributions to the Plan are not
interrupted and an annual election form is completed each year. If a
participant, other than a Marathon Oil Corporation Officer, elects to
discontinue contributions, Plan participation terminates and they will not be
permitted to elect to make future contributions.
Article III. Deferral of Compensation
Each Participant may elect prior to the first day they become eligible to
participate in the Plan, and thereafter, the first day of any Plan Year, to
defer up to 20% of their Compensation (in 1% increments). An election to defer
compensation shall be effective as of the first day of Plan participation, or
thereafter, the first day of the Plan Year following the election, and shall
remain in effect for the remainder of the Plan Year.
Article IV. Other Contributions
During each year that an employee is eligible to participate in the MOC-DCP, any
Thrift Plan Company match that under the law is excluded from the Thrift Plan
would be allocated to the MOC-DCP. In addition, any Thrift Plan Company match
that would otherwise be attributable to the deferred compensation amounts not
covered by the qualified Thrift Plan would be allocated to the MOC-DCP. The
actual MOC-DCP employee elected contributions, however, are not matched by the
Company.

      MOC Deferred Compensation Plan   2

 



--------------------------------------------------------------------------------



 



New hires who are eligible for this Plan and, who, except for the provisions
governing the Thrift Plan’s “waiting period,” would otherwise be eligible to
participate in the Thrift Plan are eligible to receive a Deferred Compensation
Plan accrual equal to 6% of gross pay (as defined in the Thrift Plan) during the
Thrift Plan’s waiting period. This accrual is subject to the terms and
conditions of this Plan and shall cease to the extent that upon the first date
of participation eligibility in the Thrift Plan the employee is eligible under
the law for Thrift Plan Company matching contributions.
Article V. Accounting

5.1   Allocation to Participant’s Account       The total amount of the deferred
compensation shall be credited to the Participant’s Account, as of the date such
amount would otherwise have been paid to such Participant.   5.2   Earnings    
  A Participant may select from a list of investment options that will be the
same as the investment options offered and modified from time to time under the
terms of the qualified Marathon Oil Company Thrift Plan. Earnings, gains and
losses received on the investments will be credited to the Participant’s Account
on a daily basis. The Plan Administrator shall develop such accounting
procedures as it, in its sole discretion, deems advisable to properly reflect
the value attributable to the Participant’s Account.

       Note:   Effective May 4, 2002 the option to purchase Company stock
through the MOC-Deferred Compensation Plan was eliminated.

Article VI. Vesting
A Participant’s elected contributions shall always be immediately vested. Other
contributions as defined under Article IV are vested as currently provided under
the terms and conditions of the Marathon Oil Company Thrift Plan. Irrespective
of the preceding, a Participant’s Account shall be subject to any claims for
damages the Company may have due to the Participant’s negligence, willful
misconduct or fraud while in the Company’s employment. In addition, the
Participant’s account may be reduced by any amount resulting from any
outstanding receivables, debts, loans or other obligations owed to the Company.
Article VII. Distribution of Benefits
A Participant shall be entitled to a cash distribution under the MOC-DCP as
provided in this Article VII.

7.1   General Rule       Upon termination of employment from MOC or any
Affiliated Company for any reason other than a transfer or retirement, a lump
sum distribution is permitted.

      MOC Deferred Compensation Plan   3

 



--------------------------------------------------------------------------------



 



    Effective for terminations on or after January 1, 2006, with respect to any
portion of a Participant’s Account that was unvested as of December 31, 2004, or
was accrued after December 31, 2004, a Participant may receive a lump sum
distribution or annual installments in accordance with the distribution election
procedures established by the Plan Administrator. If no election is made, the
separated Participant’s Account will be paid as a lump sum distribution.   7.2  
Retirement       Upon Retirement, a Participant may receive a lump sum
distribution or annual installments over a period not to exceed 10 years.
Effective January 1, 2006, if no election is made, the retired Participant’s
Account will be paid in a lump sum distribution.   7.3   Death       Upon the
death of a Participant, a lump sum distribution is permitted to the
Participant’s beneficiary.   7.4   Class Year System       Effective January 1,
2006, the “class year” distribution option is no longer available. For “class
year” elections made prior to January 1, 2006, separate records will be
maintained for each Account according to the Salary Deferrals and investment
earnings and losses attributable to each Plan Year that the individual
participates in the Plan. Class Year payouts shall commence as soon as
administratively practicable in the year specified in the Salary Deferral
election.   7.5   Earnings on Unpaid Balances       In the event a Participant
is entitled to receive a distribution, the Participant’s Account shall be
credited with earnings pursuant to the provisions set forth in Article V.   7.6
  Request for Benefits       Any person claiming a benefit under the DCP shall
present the request to the Plan Administrator in writing, who shall respond in
writing as soon as may be feasible.

Article VIII. Funding
Benefits under this MOC-DCP shall be paid from the general assets of the
Company. This MOC-DCP shall be administered as an unfunded plan which is
maintained primarily for the purpose of providing supplemental retirement
compensation “for a select group of management or highly compensated employees”
as set forth in Sections 201(2), 301(3), and 401(a)(1) of the ERISA, and is not
intended to meet the qualification requirements of Section 401 of the Code. Any
assets set aside by the Company for the purpose of paying benefits under this
MOC-DCP shall not be deemed to be the property of the Participant and shall be
subject to claims of creditors of the Company. No Participant or other person
shall have any claim against, right to, or security or other interest in, any
fund, account or asset of the Company from which any payment under the MOC-DCP
may be made. Any use of the words “contributions” or “contribute,” or any
similar phrase, shall not require actual contributions or funding of this
MOC-DCP and is only used for convenience when describing the deferral activities
of this MOC-DCP.

      MOC Deferred Compensation Plan   4

 



--------------------------------------------------------------------------------



 



Article IX. Plan Administration

9.1   General Duty       The Marathon Oil Company Deferred Compensation Plan
shall be administered by the Plan Administrator who shall be appointed by the
Company and shall serve in such capacity until resignation or removal by the
Company. It shall be the principal duty of the Plan Administrator to determine
that the provisions of the MOC-DCP are carried out in accordance with its terms,
for the exclusive benefit of persons entitled to participate in the MOC-DCP.  
9.2   Plan Administrator’s General Powers, Rights and Duties       The Plan
Administrator shall have full power to administer the MOC-DCP in all of its
details, subject to the applicable requirements of law. For this purpose, the
Plan Administrator is, as respects the rights and obligations of all parties
with an interest in this MOC-DCP, given the powers, rights and duties
specifically stated elsewhere in the MOC-DCP, or any other document, and in
addition is given, but not limited to, the following powers, rights and duties:

  a.   to determine all questions arising under the MOC-DCP, including the power
to determine the rights or eligibility of Employees or Participants and any
other persons, and the amounts of their contributions or benefits under the
MOC-DCP, to interpret the MOC-DCP, and to remedy ambiguities, inconsistencies or
omissions;     b.   to adopt such rules of procedure and regulations, including
the establishment of any claims procedure that may be required by law, as in its
opinion may be necessary for the proper and efficient administration of the
MOC-DCP and as are consistent with the MOC-DCP;     c.   to direct payments or
distributions from the MOC-DCP in accordance with the provisions of the MOC-DCP;
    d.   to develop such information as may be required by it for tax or other
purposes as respects the MOC-DCP; and     e.   to employ agents, attorneys,
accountants or other persons (who also may be employed by the Company), and
allocate or delegate to them such powers as the Plan Administrator may consider
necessary or advisable to properly carry out the administration of the MOC-DCP.

    The Plan Administrator’s decision in any matter involving the interpretation
and application of this MOC-DCP shall be final and binding. In the event the
Plan Administrator would have to decide any issue under the MOC-DCP which could
affect the form or timing of the payment of deferred compensation under the
MOC-DCP, then the Company shall make that decision.   9.3   Nondiscriminatory
Exercise of Authority

      MOC Deferred Compensation Plan   5

 



--------------------------------------------------------------------------------



 



      Any discretionary acts taken under this Plan by the Plan Administrator
shall be uniform in their nature, shall be applicable to all members similarly
situated, and shall be administered in a nondiscriminatory manner in accordance
with the provisions of the Code and ERISA.         However, such preceding
requirement shall not prohibit the Plan Administrator from valuing the Account
of a Participant at a different date or time in order to facilitate a
distribution, nor from taking other actions which may be different with respect
to a Participant so long as with respect to a particular action, right, or
privilege granted by the MOC-DCP or established by the Plan Administrator, the
Participant is treated in a similar fashion.     9.4   Indemnification of
Administrator         The Company agrees to indemnify and to defend to the
fullest extent permitted by law any Employee serving as the Plan Administrator
against all liabilities, damages, costs and expenses (including attorney’s fees
and amounts paid in settlement of any claims approved by the Company) occasioned
by any act of omission to act in connection with the MOC-DCP, if such act of
omission is or was in good faith.     9.5   Information Required by Plan
Administrator         The Plan Administrator shall obtain such data and
information as deemed necessary or desirable in order to administer the MOC-DCP.
The records of the Company as to an Employee’s or Participant’s period or
periods of employment, termination of employment and the reason therefor, leave
of absence, re-employment and earnings will be conclusive on all persons unless
determined by independent agents or delegates of the Plan Administrator to be
incorrect. Participants and other persons entitled to benefits under the MOC-DCP
also shall furnish the Plan Administrator with such evidence, data or
information, as the Plan Administrator considers necessary or desirable to
administer the MOC-DCP.     9.6   Claims and Review Procedures

  a.   Claims Procedure. If a Participant believes any rights or benefits are
being improperly denied under the MOC-DCP, such Participant may file a claim in
writing with the Plan Administrator. If any such claim is wholly or partially
denied, the Plan Administrator shall notify such Participant of its decision in
writing. Such notification shall be written in a manner calculated to be
understood by such Participant and shall contain (i) specific reasons for the
denial, (ii) specific reference to pertinent MOC-DCP provisions, (iii) a
description of any additional material or information necessary for the
Participant to perfect such claim and an explanation of why such material or
information is necessary, and (iv) information as to the steps to be taken if
the Participant wishes to submit a request for review. Such notification shall
be given within 90 days after the claim is received by the Plan Administrator
(or within 180 days, if special circumstances require an extension of time for
processing the claim, and if written notice of such extension and circumstances
is given to such Participant within the initial 90 day period.) If such
notification is not given within such period the claim shall be considered
denied as of the last day of such period and such Participant may request a
review of his claim.

      MOC Deferred Compensation Plan   6

 



--------------------------------------------------------------------------------



 



  b.   Review Procedure. Within 60 days after the date on which a Participant
receives a written notice of a denied claim (or, if applicable, within 60 days
after the date on which such denial is considered to have occurred) such
Participant (or the Participant’s duly authorized representative) may (i) file a
written request with the Plan Administrator for a review of his denied claim and
of pertinent documents, and (ii) submit written issues and comments to the Plan
Administrator. The Plan Administrator shall notify such Participant of its
decision in writing. Such notification shall be written in a manner calculated
to be understood by such Participant and shall contain specific reasons for the
decision as well as specific references to pertinent MOC-DCP provision. The
decision on review shall be made within 60 days after the request for review is
received by the Plan Administrator (or within 120 days, if special circumstances
require an extension of time for processing the request, such as an election by
the Plan Administrator to hold a hearing, and if written notice of such
extension and circumstances is given to such person within the initial 60 day
period). If the decision on review is not made within such period, the claim
shall be considered denied.

9.7   Furnishing Information or Providing Other Reports       The Plan
Administrator shall provide Employees with: (a) a description of the MOC-DCP,
and (b) such other information or notices as required by the ERISA or other
applicable law. After payment by the Employee of a reasonable charge, which
charge may be waived by the Plan Administrator, the Plan Administrator shall
provide the Employee with a copy of this MOC-DCP upon written request by the
Employee. The Plan Administrator shall also file with government authorities any
reports or returns required.   9.8   Account Statement       Participants shall
receive statements at least annually of their Account reflecting amounts
deferred and any adjustments due to gain or loss resulting from distributions
and any allocable expenses. The Plan Administrator may establish other dates to
provide additional statements.

Article X. Modification and Discontinuance
Marathon Oil Company reserves the right to modify, suspend, or terminate the
Plan at any time, in whole or in part, in such manner as it shall determine.
Included in the Company’s right to amend, suspend or terminate is the Company’s
right at any time to no longer permit any additional participants under the
MOC-DCP, to cease making Company allocations, and to distribute all Account
balances upon MOC-DCP termination. The Plan Administrator may promulgate rules
and procedures from time to time to carry out the provisions of this Article X.
However, in no event shall the Company have the right to eliminate or reduce any
benefit, which has been vested or become forfeitable under the MOC-DCP, pursuant
to Article VI.
In addition to the other methods of amending MOC’s employee benefit plans,
practices, and policies (hereinafter referred to as ‘MOC Employee Benefit
Plans’) which have been authorized, or may in the future be authorized, by the
Board, the Company’s Vice President of Human Resources may approve the following
types of amendments to MOC Employee Benefit Plans:

      MOC Deferred Compensation Plan   7

 



--------------------------------------------------------------------------------



 



i.   With the opinion of counsel, technical amendments required by applicable
laws and regulations;   ii.   With the opinion of counsel, amendments that are
clarifications of plan provisions;   iii.   Amendments in connection with a
signed definitive agreement governing a merger, acquisition or divestiture such
that, for MOC Employee Benefit Plans, needed changes are specifically described
in the definitive agreement, or if not specifically described in the definitive
agreement, the needed changes are in keeping with the intent of the definitive
agreement;   iv.   Amendments in connection with changes that have a minimal
cost impact (as defined below) to the Company; and   v.   With the opinion of
counsel, amendments in connection with changes resulting from state or federal
legislative actions that have a minimal cost impact (as defined below) to the
Company.

For purposes of the above, “minimal cost impact” is defined as an annual cost
impact to the Company per MOC Employee Benefit Plan case that does not exceed
the greater of (i) an amount that is less than one-half of one percent of its
documented total cost (including administrative costs) for the previous calendar
year, or (ii) $100,000.
Article XI. General Provisions

11.1   Notices       Each Participant entitled to benefits under the MOC-DCP
must file in writing with the Plan Administrator such Participant’s post office
address and each change of post office address. Any communication, statement or
notice addressed to any such Participant at the last post office address filed
with the Plan Administrator will be binding upon such person for all purposes of
the MOC-DCP, and the Plan Administrator shall not be obligated to search for or
ascertain the whereabouts of any Participant. Any notice or document required to
be given or filed with the Plan Administrator shall be considered as given or
filed if delivered or mailed by registered mail, postage prepaid, to Eileen M.
Campbell, Vice President of Human Resources, P.O. Box 3128, Houston, Texas
77253.   11.2   Employment Rights       The MOC-DCP does not constitute a
contract of employment, and participation in the Plan will not give any
Participant the right to be retained in the employ of the Company nor any right
or claim to any benefit under the MOC-DCP, unless such right or claim has
specifically accrued under the terms of the MOC-DCP.   11.3   Interests Not
Transferable       Except as may be required by law, including the federal
income and employment tax withholding provisions of the Code, or of an
applicable state’s income tax act, the interests of Participants and their
beneficiaries under this MOC-DCP are not subject to the claims of their
creditors and may not be voluntarily or involuntarily sold, transferred,
alienated, assigned or encumbered. The preceding shall not preclude the Company

      MOC Deferred Compensation Plan   8

 



--------------------------------------------------------------------------------



 



    from asserting any claim for damages or for any debt that the Company may
have with respect to the Participant.   11.4   No Interest or Earnings       No
interest or earnings of any type shall accrue, be credited or be payable on any
amounts that are credited to a Participant’s Account under this MOC-DCP other
than as specified in Article V, Section 5.2.   11.5   Facility of Payment      
When a Participant entitled to benefits under the MOC-DCP is under a legal
disability, or, in the Plan Administrator’s opinion, is in any way incapacitated
so as to be unable to manage their financial affairs, the Plan Administrator may
direct that the benefits to which such Participant otherwise would be entitled
shall be made to such Participant’s legal representative, or to such other
person or persons as the Plan Administrator may direct the application of the
benefits for the benefit of such Participant. Any payment made in accordance
with such provisions of this Article XI, Section 11.5 shall be a full and
complete discharge of any liability for such payment.   11.6   Controlling State
Law       To the extent not superseded by the laws of the United States, the
laws of the State of Texas shall be controlling in all matters relating to the
MOC-DCP.   11.7   Severability       In case any provisions of the MOC-DCP shall
be held illegal or invalid for any reason, such illegality or invalidity shall
not affect the remaining provisions of the MOC-DCP, and the MOC-DCP shall be
construed and enforced as if such illegal and invalid provisions had never been
set forth in the MOC-DCP.   11.8   Statutory References       All references to
the Code and ERISA include reference to any comparable or succeeding provisions
of any legislation, which amends, supplements or replaces such section or
subsection.   11.9   Headings       Section headings and titles are for
reference only. In the event of a conflict between a title and the content of a
section, the content of the section shall control.   11.10   Non-taxable
Benefits       It is the intention of the Company that this MOC-DCP meet all
requirements of the Code so that the benefits provided be non-taxable during the
period of deferral and until actual distribution is made.

      MOC Deferred Compensation Plan   9

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Marathon Oil Company has caused its name to be
hereunto subscribed by its Vice President, Marathon Oil Company, and its
corporate seal to be hereto affixed.

         
 
      MARATHON OIL COMPANY
 
       
 
  By:   /s/ Kenneth Matheny
 
       
 
  Its:   Kenneth L. Matheny
 
      Vice President
 
       
 
  Attest:    
 
       
 
       
 
  Its:    
 
       
 
       
 
      (Corporate Seal)

STATE OF TEXAS )
                                         ) ss.
COUNTY OF HARRIS)
          On this            day of                       , 2006, before me, a
notary public within and for the State of Texas, personally appeared Kenneth L.
Matheny and                       , to me personally known, who being by me
first duly sworn, did depose and say that they are the Assistant Treasurer, and
the                                   , respectively, of Marathon Oil Company,
the Corporation named in and which executed the foregoing instrument; that the
seal affixed to the instrument (if any) is the seal of said corporation, and
that said instrument was signed and sealed on behalf of said corporation by
authority of its Board of Directors; and they acknowledged said instrument to be
the free act and deed of said corporation.

     
 
 
 
 
   
 
       Notary Public, State of Texas

(Notarial Seal)

      MOC Deferred Compensation Plan   10

 